Motion to Withdraw Granted; Affirmed and Memorandum Opinion filed April 26,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00559-CR
                                   ____________

                             HOWARD PIERT, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 263rd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1292422


                            MEMORANDUM OPINION

      A jury convicted appellant of possession of less than one gram of cocaine.
Appellant entered a plea of true to the two enhancement paragraphs in the indictment. On
June 17, 2011, the trial court sentenced appellant to confinement for four and one-half
years in the Institutional Division of the Texas Department of Criminal Justice, in
accordance with the jury’s verdict. Appellant filed a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes that the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than sixty days has passed
and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We are not to address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2